         Case 1:21-cv-01942-SHS Document 39 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CERTAIN UNDERWRITERS AT
 LLOYD’S, LONDON, HISCOX
 SYNDICATE 33,                                       21-CV-1942 (SHS)
                             Plaintiff,
                                                     ORDER
               v.
 AMTRUST FINANCIAL SERVICES,
 INC.,
                             Defendant.

SIDNEY H. STEIN, U.S. District Judge.
     On March 5, 2021, plaintiff Certain Underwriters at Lloyd’s, London, Hiscox
Syndicate 33 filed this action against defendant AmTrust Financial Services, Inc. (ECF
No. 1.) On April 21, 2021, Certain Underwriters at Lloyd’s, London subscribing to Policy
Nos. B0507 N17FA23160 and B0507 N17FA24460, Forge Underwriting Ltd., and
PartnerRe Ireland Insurance dac (collectively, the “Proposed Intervenors”), moved to
intervene in this action. (ECF No. 15.)
        While the Proposed Intervenors’ motion to intervene was pending before this
Court, the parties to the action—plaintiff Hiscox and defendant Amtrust—filed a joint
stipulation of dismissal of the action with prejudice. (ECF No. 34.) The Court signed
that stipulation on July 13. (ECF No. 37.)
        On July 16, the Proposed Intervenors filed a letter seeking clarification from the
Court regarding whether Amtrust should file an Answer to the Proposed Intervenor
Complaint, or whether the pending motion to intervene was deemed moot by the
dismissal of the original complaint. (ECF No. 38.)
        A voluntary dismissal terminates the court’s jurisdiction over the action “for the
reason that the case has become moot.’” U.S. D.I.D. Corp. v. Windstream Commc’ns, Inc.,
775 F.3d 128, 134 (2d Cir. 2014) (quoting Oneida Indian Nation of N.Y. State v. Oneida
Cnty., 622 F.2d 624, 629 n.7 (2d Cir. 1980)). Because the sole plaintiff and sole defendant
in this case signed a stipulation of voluntary dismissal, the pending motion to intervene
is moot. See Dukes v. Wal-Mart Stores, Inc., No. 1-CV-2252, 2016 WL 4269093, at *2 (N.D.
Cal. Aug. 15, 2016).
        Case 1:21-cv-01942-SHS Document 39 Filed 07/29/21 Page 2 of 2




      The motion of the Proposed Intervenors to intervene (ECF No. 15) is denied as
moot and the Clerk of Court is directed to close this action.



Dated: New York, New York
       July 29, 2021




                                          2
